535 F.2d 1251
76-1 USTC  P 9313
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.United States of America, Appelleev.Oliver H. White, Appellant.
No. 74-2024.
United States Court of Appeals, Fourth Circuit.
March 24, 1976.

Before HAYNSWORTH, Chief Judge, RUSSELL and WIDENER, Circuit Judges.
PER CURIAM.


1
A jury convicted Oliver H. White of willfully failing to file income tax returns for the years 1968 and 1969 in violation of 26 U.S.C. Sec. 7203.  We affirm the convictions.


2
White, a certified public accountant, prepared and filed tax returns for clients during 1968 and 1969, but he failed to timely file his own returns.  He requested extensions of time in which to file.  The I.R.S. granted a limited extension in 1968, but denied such a request in 1969 and ordered White to file within ten days.  White finally mailed his tax returns to the I.R.S. for 1968 and 1969 on June 14, 1971.


3
On appeal, White raises several issues.  He initially questions the sufficiency of the evidence presented to convict him.  At trial the defendant contended that an emotional condition prevented him from filing his own tax returns.  This created an issue for the jury;  we may not disturb the jury's resolution of it.


4
White also objects to the court's instruction defining the element of willfulness.  The charge given was adequate.  The court correctly characterized "willful" as voluntary, intentional, in bad faith, with a bad purpose, by an evil motive, but not wicked or morally depraved.  The charge incorporates the gist of the one upheld in Yarborough v. United States, 230 F.2d 56, 71 (4th Cir.1956), and substantially embodies the meaning given "willful" by other courts.  See e.g., United States v. Bishop, 412 U.S. 346, 360, 361 (1973), United States v. Platt, 435 F.2d 789, 794-795 (2nd Cir.1970).


5
Affirmed.